                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                4:21CR3059

      vs.
                                                                   ORDER
AMBER LEWIS,

                      Defendant.


      Defendant has moved to continue the pretrial motion deadline and trial, (Filing
No.14), because Defendant needs additional time to investigate this case and consider
how to proceed. . The motion to continue is unopposed. Based on the showing set forth
in the motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 14), is granted.

      2)     The pretrial motion deadline is extended to August July 7, 2021

      3)     The trial of this case is set to commence before the Honorable John M.
             Gerrard, Chief United States District Judge, in Courtroom 1, 100
             Centennial Mall North, United States Courthouse, Lincoln, Nebraska, at
             9:00 a.m. on September 7, 2021, or as soon thereafter as the case may
             be called, for a duration of three (3) trial days. Jury selection will be held at
             commencement of trial.

      4)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial, and the
             additional time arising as a result of the granting of the motion, the time
             between today’s date and September 7, 2021, shall be deemed
             excludable time in any computation of time under the requirements of the
             Speedy Trial Act, because although counsel have been duly diligent,
             additional time is needed to adequately prepare this case for trial and
             failing to grant additional time might result in a miscarriage of justice. 18
             U.S.C. § 3161(h)(1) & (h)(7). Failing to timely object to this order as
             provided under this court’s local rules will be deemed a waiver of any right
             to later claim the time should not have been excluded under the Speedy
             Trial Act.

      July 2, 2021.                              BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
